Citation Nr: 0308660	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating higher than 10 percent for venous 
stasis of the right leg.

Entitlement to an increase in a 10 percent rating for 
scarring of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from August 1947 to January 
1948 and from December 1951 to December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
in part from a July 1999 RO decision that increased the 
rating for right leg scarring from 0 percent to 10 percent; 
the veteran continues to appeal for a higher rating.  An 
August 2000 RO decision granted service connection and a 10 
percent rating for venous stasis of the right leg; the 
veteran also appeals for a higher rating for this condition.  
The Board remanded the case in June 2001 for further action.  

The main body of the present Board decision addresses the 
issue of entitlement to a rating higher than 10 percent for 
venous stasis of the right leg.  The issue of an increase in 
a 10 percent rating for right leg scarring is the subject of 
the remand at the end of the Board decision.


FINDINGS OF FACT

The veteran's right venous stasis produces no more than 
intermittent edema of the leg or aching and fatigue of the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or the leg or by compression hosiery.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for venous 
stasis of the right leg have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from August 1947 to January 
1948.  During this period of service, he injured his right 
leg; he was treated with a hot water bottle that apparently 
burned his leg and resulted in a cellulitis infection.  
Effective with release from this period of service, service 
connection and a 0 percent rating were granted for residual 
right leg scarring from the service episode.  The veteran 
later again had active duty from December 1951 to December 
1955.  

In May 1998, he apparently had a fluctuant area in his right 
leg after hitting it on a boat; he had echymosis which 
resolved without sequelae.

The veteran was hospitalized at a private facility in June 
1999 with an infection of the right leg, accompanied by 
recent onset of fever, pain, redness, heat, and extreme 
swelling; the redness was from the foot up to the knee.  He 
had cellulitis of the right lower extremity with no evidence 
of significant arterial vascular insufficiency or deep venous 
thrombosis, as well as a history of recent trauma or active 
open ulceration and a small abscess on the right anterior 
lower extremity.  A treating doctor did not have a good 
explanation for the edema of the left leg (as opposed to the 
right leg), but there was probably some venous insufficiency 
perhaps related to marked obesity.  The diagnoses were 
cellulitis of the right lower extremity, improved on 
discharge, and a small abscess of the right lower extremity, 
for which he underwent an incision and drainage.  A treating 
doctor commented in a July 1999 letter that the infection and 
burns had left the veteran with impaired circulation that in 
turn predisposed him to infection of the leg.  

A July 1999 RO decision increased the rating for right leg 
scarring to 10 percent.

Following the recent hospitalization, the right leg sore 
decreased in size by the time of follow-up VA treatment in 
August 1999.  At that time the area was clean with some new 
granulation.  His private treating doctor wrote in August 
1999 that he continued to have significant right leg problems 
that were due to venous insufficiency and tissue injury 
dating back to a service-connected infection.  

In February 2000, the veteran sought VA treatment for chronic 
recurrent ulcer/cellulitis of the right lower leg.  He also 
had bilateral knee pain.  On examination, he had venous 
stasis of the extremities, a small scab in the right lower 
medial leg above the ankle, without cellulitis, and dry 
cracked skin bilaterally.  The X-ray impression was 
degenerative arthritis in the knees.  

In August 2000, the RO granted secondary service connection 
and a 10 percent rating, effective June 21, 1999, for right 
leg venous stasis.

In June 2001, the veteran complained of right lower leg 
swelling and redness, with severe pain, fever, and cold 
sweats.  On X-ray to rule out osteomyelitis, the bony 
structures of the tibia and fibula were intact, but there 
were vascular calcifications in the soft tissue.  There was 
no evidence of osteomyelitis; the only impression was 
osteoporosis.  He complained of swollen legs in July 2001; he 
also had mild erythema and warmth of the right lower 
extremity.

On VA examination in October 2002, the veteran complained of 
limited function of the entire right lower leg with swelling 
and difficulty walking, severe pains, and problems with 
circulation and infection.  The veteran reported that he had 
become much more sedentary due to leg and knee problems.  He 
estimated being able to walk only about one block before 
having to stop due to left knee swelling and pain and right 
lower extremity pain.  He wore below-the-knee compression 
hosiery.  He said he had a pressure type of pain after 
prolonged standing.  There was no persistent significant 
swelling or recurrence of infection.  On examination, the 
right calf girth was 35.5 centimeters (a negligible 
difference as compared to the left calf girth of 35 
centimeters).  There was a lateral area of mild scarring 
without lichenoid appearance or stasis dermatitis appearance 
in the right lateral distal one-third extremity, measuring 
14.5 by 16 centimeters; the area had a mild step-up defect of 
subcutaneous scarring that made it slightly adherent to the 
underlying muscle fascia.  There were 2 small areas of 
darkened scarring and mild tenderness, about 1 centimeter 
diameter for the lower anterior border of the scar and 
approximately 1 centimeter diameter for the posterior 
superior area of the scar.  There was a deposition of 
hemosiderin throughout the area and slightly beyond the 
margins of the scar, which was not uniformly deposited 
throughout the entire girth of the ankle.  A second area of 
newer appearing scarring with dark hemosiderin deposition was 
on the medial aspect of the right lower extremity, measuring 
7 by 5 centimeters with tenderness over the central area that 
represented an area of scarring within the medial area of 
scarring.  There was no significant swelling or difference in 
girth between the lower extremities.  He had good 2+/4+ 
pulses in the posterior tibial and dorsalis pedis pulses, on 
both the right and left sides.  He had excellent rapid 
capillary refill within less than 2 to 3 seconds in all toes 
of the right and left feet.  There was no pain in any area of 
the foot, heel, or other non-discolored area.  Most of the 
areas of pain were related, primarily to the scarring on the 
lateral aspect of the right lower extremity and directly over 
the central aspect of the right medial lesion (the 7 by 5 
centimeter lesion).  There was no loss of tissue and no 
obvious areas of ulcerations or poor healing.  

In providing diagnoses, the VA examiner noted there was a 
chronic 55-year old right lateral lower extremity burn scar 
with mild to moderate hemosiderin deposition in an area of 
old first degree burn scar.  It was noted there was a new 
right medial lower extremity cellulites/abscess scar site.  
The doctor said there was no significant swelling, tissue 
loss, stasis dermatitis, or venous varices.  There was normal 
temperature of both lower extremities.  There were no active 
areas of ulceration.  The doctor noted that there was 
excellent capillary refill, and no significant changes in 
lower extremity girth of the right lower extremity relative 
to the left.  The doctor noted chronic old lateral right 
lower extremity scarring with mild discoloration and 
subjective pain, with no tissue loss or swelling.  It was 
noted there was a newer area of mild medial discoloration 
with central scar of previous incision and drainage site of 
abscess approximately 4 years earlier, which was a separate 
area.  The doctor noted there was no evidence of arterial 
disease, and no evidence of lymphatic or major venous 
drainage problems.  The examining doctor commented that the 
area of damage could be related to a 12-year old total hip 
arthroplasty, to altered venous flow or tissue dynamics 
secondary to the 55-year-old burn injury, or to just poor 
healing after trauma and infection due to a severely obese, 
elderly male.  The doctor could not render an absolute answer 
among these choices.  The doctor said the leg condition 
involved mild to moderate pain subjectively, required 
compression hose, and was not by itself the greatest reason 
for the veteran's lack of mobility.  The doctor also noted 
that all tissue swelling was easily reversed rapidly with 
elevation and that there was excellent arterial blood flow to 
the right leg.  

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claim for a rating 
higher than 10 percent for venous stasis of the right leg.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Relevant identified 
records have been obtained, and a VA examination has been 
conducted.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A 10 percent rating has been assigned for venous stasis of 
the right leg since June 21, 1999, which is the effective 
date of the award of service connection.  This is an initial 
rating case, on the granting of service connection, and thus 
different percentage ratings for the disability may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found (so-
called "staged ratings").  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Venous stasis of the right leg is rated by analogy to 
varicose veins.  A 10 percent rating is warranted for 
varicose veins where there is intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is warranted for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104, Code 7120.

The evidence shows that in June 1999 the veteran developed 
problems with the right leg after recent trauma, requiring 
incision and drainage.  The condition improved after such 
treatment.  His condition is now treated by elevation and the 
use of compression hosiery.  He reports he has pain on 
prolonged standing.  But aside from a few objectively 
observed episodes of swelling (e.g., June 1999, June 2001), 
there is not "persistent" edema of the right leg.  The 
veteran's right leg venous stasis more nearly approximates 
the criteria for a 10 percent rating under Code 7120, than 
the criteria for the next higher rating, and thus the current 
10 percent rating is appropriate.  38 C.F.R. § 4.7.  

The Board concludes that the veteran's venous stasis of the 
right leg does not warrant an evaluation higher than the 10 
percent currently in effect.  The evidence shows that at no 
time since the effective date of service connection has 
venous stasis of the right leg been more than 10 percent 
disabling; thus higher staged ratings are not warranted.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
venous stasis of the right leg, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for venous stasis of the right leg is denied.





REMAND

The veteran also appeals for an increase in a 10 percent 
rating for scarring of the right leg.  The Board notes that 
the rating criteria for scars were revised effective August 
30, 2002.  See 67 Fed.Reg. 49590, 49596 (2002).  In the 
judgment of the Board, another VA examination is warranted 
for the scarring of the right leg, with consideration of new 
rating criteria.  Accordingly, this issue is remanded to the 
RO for the following action:

1.  The RO should have the veteran undergo a 
skin/scar examination to determine the 
severity of service-connected scarring of the 
right leg.  The examiner should describe all 
signs and symptoms for rating the relevant 
scars under the new rating criteria of 
Diagnostic Codes 7801 to 7805 which became 
effective on August 30, 2002.  The examiner 
should provide accurate measurements of the 
size of the scars, indicate whether the scars 
are deep or superficial (i.e., whether there 
is any underlying soft tissue damage), 
indicate whether the scars are unstable (i.e., 
whether for any reason there is frequent loss 
of cover of skin over the scar), indicate 
whether the scars are painful on examination, 
and indicate whether and to what extent there 
is any limitation of motion due to the scars.  
The examination should include photographs of 
the right leg scarring.  The claims folder 
should provided to the examiner for review.

2.  Thereafter the RO should review the claim 
for an increase in a 10 percent rating for 
right leg scarring.  If the claim is denied, 
the RO should issue the veteran and his 
representative a supplemental statement of the 
case (which includes the new rating criteria 
for scars), and they should be given an 
opportunity to respond before the case is 
returned to the Board.

During the remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

